Grant, J.
(after stating the facts). We think the court should have directed a verdict for the defendant. Plaintiff accepted the policy subject to all its terms and conditions. He knew, or must be held to have known, that the policy would be void if the house remained vacant beyond 10 days. Even if the agent had been told that the house was vacant at the time of the assignment, this did not make a new contract to keep the property insured beyond the 10 days of vacancy. The proposition is too plain to require further argument or citation of authorities.
Judgment reversed, and no new trial ordered.
The other Justices concurred.